DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Claims 1-2, 5-9, 11-12, 14, 16-20, and 22-25 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-9, 11-12, 14, 16-20, and 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 8, and 14 recite “determining a scaling factor to resolve the estimated power usage of each of the plurality of virtual machines to actual power consumption using actual energy consumption values of the processor.” The specification describes determining the scaling factor in Fig. 6 and paragraphs [0052-0055]. The specification describes calculating an estimated energy consumption “by summing or averaging the values across all of the tasks executing on the processor cores of a processor”, using sensors to determine actual energy consumption and “a scaling factor is determined according to the estimated energy consumption for the processor and the actual energy consumption value”, [0052]. In the specification, the scaling factor, once determined, “may be applied to future energy values”, [0055] but the specification does not discuss how that scaling factor is applied. Nowhere in the specification does it discuss determining a scaling factor to resolve the estimated power usage. New matter has been added.
Regarding claim 24, paragraph [0045] states “Block 410 may be executed independently of blocks 402-408. In some embodiments, block 410 may be executed at periodic intervals. For example, block 410 may be executed every 250 microseconds.” While the specification describes every 250 microseconds very specifically, it does not describe the wider possibility of every few hundred microseconds. Therefore, new matter has been added.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-9, 11-12, 14, 16-20, and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 14 recite “determining a scaling factor to resolve the estimated power usage of each of the plurality of virtual machines to actual power consumption using actual energy consumption values of the processor.” It is unclear what is meant by determining a scaling factor to resolve the estimated power usage of each of the virtual machines … using actual energy consumption.  First, according to the specification a scaling factor is determined “according to the estimated energy consumption for the processor and the actual energy consumption value.” So, it is unclear how estimated power is involved.  Additionally, to resolve the estimated power usage could mean to find a solution to reduce power usage based on the actual energy its consuming, to make more accurate the estimated power usage (although the scaling factor related to energy not power), or some other additional solution. It is unclear how to interpret the term “resolve” when relating estimated power with actual energy. It is also unclear how the scaling factor is relating power estimates with actual energy.

Claims 1, 8, and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  for task energy.
These independent claims claim “estimating power usage of each of a plurality of virtual machine running on a processor by:” The claims go on to claim the steps in Fig. 4 (402, 404, 406, and 408). These steps gather the virtual machine ID, the data related to the energy usage since last write to a trace buffer, and they write these data values to the trace buffer.  The problem is that the final step of actually calculating the total energy value/power usage of the virtual machine is not completed by just these steps.  The information/data to make the estimation on energy usage is there but the calculation has not been done. This concept is supported by paragraph [0045] of the specification “At block 410, one or more records are read from the trace buffer. In some embodiments, each available record is processed to determine the total energy consumption represented by the record according to the data in the record. For example, an energy consumption for each of the activity counters associated with the particular voltage domains in the record may be summed to determine a total energy consumption associated with the record.” Therefore, the final step must be included and the claims are rejected under U.S.C. 112(b).

The term "a few hundred microseconds" in claim 24 is a relative term which renders the claim indefinite. The term “a few hundred microseconds " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of For examination purposes, “a few hundred microseconds” will be interpreted as “250 microseconds”.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-9, 11-12, 14, 16-20, and 22-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 5/21/2021 have been fully considered but they are not persuasive. 
The Applicant’s representative argues that 112(b) rejection for indefiniteness is not valid.  The Examiner respectfully disagrees. The Applicant states that the MPEP states that “The subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement.” in MPEP 2163.02  and therefore should indicate it is not new matter but the MPEP 2163.02 continues to state “If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.” The specification states 250 microseconds is a reasonable interval to read record from the trace buffer but there is no description as to the range of frequency of operation of the system or how deep the trace buffer is. There would be a 
The Applicant’s representative argues that 112(b) rejection for indefiniteness is not valid.  The Examiner respectfully disagrees. The Applicant states that the MPEP states that “claim language employing terms of degree has long been found definite where it provided enough certainty to one of skill in the art when read in context of the invention”. The specification does not give enough information to determine if the above is true, it states 250 microseconds is a reasonable interval to read record from the trace buffer but there is no description as to the range of frequency of operation of the system or how deep the trace buffer is. There would be a problem if the trace buffer was not read often enough because data would be lost. One of ordinary skill in the art does not have enough information to determine if “a few hundred microseconds” is within this range (i.e. maybe 300 microseconds would work in the system but 700 microseconds would not).  The Applicant’s arguments are not persuasive. Therefore, the claim remains indefinite. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468.  The examiner can normally be reached on Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        September 15, 2021

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187